UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. Marketfield Fund Schedule of Investments September 30, 2012 (Unaudited) Shares Value COMMON STOCKS - 74.74% Building Material and Garden Equipment and Supplies Dealers - 3.66% Home Depot, Inc. (c) $ Sherwin-Williams Co. (c) Chemical Manufacturing - 5.71% BASF SE (b) Colgate-Palmolive Co. EI du Pont de Nemours & Co. Fuchs Petrolub AG (b) Clothing and Clothing Accessories Stores - 3.19% Ross Stores, Inc. (c) TJX Companies, Inc. (c) Computer and Electronic Product Manufacturing - 1.83% FANUC Corp. (b) Teradata Corp. (a) Construction of Buildings - 8.05% Buzzi Unicem SpA (b) CRH PLC (b) DR Horton, Inc. (c) Ryland Group, Inc. (c) Toll Brothers, Inc. (a)(c) Wolseley PLC (b) Couriers and Messengers - 1.12% FedEx Corp. (c) Credit Intermediation and Related Activities - 5.76% Bank Of Ireland (a)(b) BB&T Corp. CIT Group, Inc. (a) Fifth Third Bancorp Governor & Company of the Bank of Ireland - ADR Wells Fargo & Co. (c) Food Manufacturing - 2.20% Hershey Co. HJ Heinz Co. (c) Food Services and Drinking Places - 2.13% Buffalo Wild Wings, Inc. (a) Chipotle Mexican Grill, Inc. (a)(c) General Merchandise Stores - 4.26% Costco Wholesale Corp. (c) Tractor Supply Co. (c) Wal-Mart de Mexico SAB de CV (b) Machinery Manufacturing - 5.94% Cummins, Inc. (c) General Electric Co. Ingersoll-Rand PLC (b) National Oilwell Varco, Inc. (c) Merchant Wholesalers, Durable Goods - 1.59% Beacon Roofing Supply, Inc. (a)(c) Miscellaneous Manufacturing - 1.24% 3M Co. (c) Motor Vehicle and Parts Dealers - 1.08% AutoNation, Inc. (a) Nonmetallic Mineral Product Manufacturing - 4.38% Eagle Materials, Inc. (c) USG Corp. (a)(c) Wienerberger AG (b) Nonstore Retailers - 3.16% Amazon.com, Inc. (a)(c) eBay, Inc. (a)(c) Other Information Services - 2.29% LinkedIn Corp. (a) Pandora Media, Inc. (a) Primary Metal Manufacturing - 3.59% Carpenter Technology Corp. (c) Precision Castparts Corp. (c) Steel Dynamics, Inc. (c) Professional, Scientific & Technical Services - 1.16% Bilfinger SE (b) Rail Transportation - 4.03% Kansas City Southern (c) Norfolk Southern Corp. (c) Union Pacific Corp. (c) Real Estate - 2.27% Deutsche Wohnen AG (b) Zillow, Inc. (a) Textile Product Mills - 1.58% Mohawk Industries, Inc. (a)(c) Transportation Equipment Manufacturing - 1.75% Continental AG (a)(b) ElringKlinger AG (b) Truck Transportation - 2.77% Landstar System, Inc. Old Dominion Freight Line, Inc. (a)(c) TOTAL COMMON STOCKS (Cost $1,939,423,906) REAL ESTATE INVESTMENT TRUSTS - 1.01% Rayonier, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $27,169,552) EXCHANGE-TRADED FUNDS - 11.11% iShares Dow Jones U.S. Home Construction Index Fund iShares Dow Jones U.S. Transportation Average Index Fund (c)(d) iShares MSCI Mexico Investable Market Index Fund (c)(d) SPDR S&P Homebuilders ETF SPDR S&P Regional Banking ETF (c)(d) SPDR S&P Retail ETF (c)(d) TOTAL EXCHANGE-TRADED FUNDS (Cost $298,195,340) PURCHASED OPTIONS - 0.71% Put Options - 0.71% Apple, Inc. Expiration: October, 2012, Exercise Price: $660.00 BHP Billiton Ltd. Expiration: October, 2012, Exercise Price: $67.50 International Business Machines Corp. Expiration: October, 2012, Exercise Price: $180.00 Expiration: October, 2012, Exercise Price: $190.00 iShares Barclays 20+ Year Treasury Bond Fund Expiration: October, 2012, Exercise Price: $122.00 Expiration: October, 2012, Exercise Price: $124.00 iShares FTSE China 25 Index Fund Expiration: October, 2012, Exercise Price: $33.00 TOTAL PURCHASED OPTIONS (Cost $39,456,148) Principal Amount Value SHORT-TERM INVESTMENTS - 12.80% AIM STIT - Treasury Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $374,073,984) Total Investments (Cost $2,678,318,930) - 100.37% Liabilities in Excess of Other Assets - (0.37)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of this security is pledged as collateral for short postions. (d) Affiliated holding. Marketfield Fund Schedule of Securities Sold Short September 30, 2012 (Unaudited) Shares Value Annaly Capital Management, Inc. $ Baidu, Inc. - ADR Bank New York Mellon Corp. Blackrock, Inc. Central Fund of Canada Ltd.(1)(2) Coach, Inc. Duke Energy Corp. Franklin Resources, Inc. ICICI Bank Ltd. - ADR iShares Dow JPMorgan USD Emerging Markets Bond Fund(2) iShares FTSE China 25 Index Fund(2) iShares MSCI Brazil Index Fund(2) iShares MSCI South Africa Index Fund(2) iShares MSCI Taiwan Index Fund(2) Leucadia National Corp. LVMH Moet Hennessy Louis Vuitton SA(1) Market Vectors - Gold Miners ETF(2) Market Vectors Russia ETF(2) Oracle Corp. Verifone Systems, Inc. WisdomTree India Earnings Fund(2) Total Securities Sold Short (Proceeds $1,050,289,609) $ ADR American Depositary Receipt (1) Foreign security. (2) Exchange-Traded Fund Marketfield Fund Schedule of Options Written September 30, 2012 (Unaudited) Contracts Value CALL OPTIONS BHP Billiton Ltd. Expiration: October, 2012, Exercise Price: $70.00 $ International Business Machines Corp. Expiration: October, 2012, Exercise Price: $190.00 Expiration: October, 2012, Exercise Price: $195.00 Total Options Written (Premiums received $3,000,623) $ Transactions with Affiliates The following issuers are affiliated with the Fund; that is, the Fund held 5% or more of the outstanding voting shares of each issuer during the period from January 1, 2012 through September 30, 2012.As defined in Section (2)(a)(3) of the Investment Company Act of 1940, such issuers are: Share Balance At Share Balance At Realized Gain Value At Issuer Name Dec. 31, 2011 Additions Reductions September 30, 2012 (Loss) Dividend Income September 30, 2012 Acquisition Cost iShares Dow Jones U.S. Transportation Average Index Fund - - - $ $ $ iShares MSCI Mexico Investable Market Index Fund - - SPDR S&P Regional Banking ETF - - SPDR S&P Retail ETF $ The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation on investments Gross unrealized appreciation on short positions Gross unrealized appreciation on options Gross unrealized depreciation on investments ) Gross unrealized depreciation on short positions ) Gross unrealized depreciation on options ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Disclosures about Derivative Instruments and Hedging Activities The fair value of derivative instruments as reported within this Schedule of Investments as of September 30, 2012 was as follows: Derivatives not accounted for Asset Liability as hedging instruments Derivative Value Derivative Value Equity Contracts - Options Investments, at value $ Options written, at value $ Written Options - - Total $ $ The effect of derivative instruments on income for the period January 1, 2012 through September 30, 2012 was as follows: Amount of Realized Gain or (Loss) on Derivatives Recognized in Income Derivatives not accounted for Purchased Written Futures as hedging instruments Options Options Sold Total Equity Contracts $ ) $ $
